Morton, C. J.
Our statutes provide that, “for the purpose of assessing and collecting taxes, the persons appearing of record as owners of real estate shall be held to be the true owners thereof. Taxes on real estate shall be assessed, in thé city or town where the estate lies, to the person who is either the owner or in possession thereof on the first day of May.” Pub. Sts. c. 11, § 13.* The natural and obvious meaning of the word “person” is a living human being. When the statutes speak of a person who has died, they speak of him as a “ person deceased,” or a “deceased person.” A dead man cannot be the owner of property. We see no reason to suppose that the statute above cited intends to use the words “ persons ” and “ owners ” in any other than their usual sense. The clause first cited was designed to meet the cases where real estate has been conveyed by deeds which are not recorded before the first day of May. The subsequent sections of the statute make provision for assessing the estates of persons who have died before the first of May. Pub. Sts. c. 11, §§ 18, 19. Undoubtedly it will sometimes happen that the assessors will fail to receive information of the death of a former owner of real estate, but the statutes provide for such a contingency by giving them the right to reassess the taxes to the person who is taxable. Pub. Sts. c. 11, §§ 79, 80. We are therefore of opinion that the assessments of the taxes upon the premises in question for the years 1884 and 1885 to John O. Bradford, who died in 1879, were illegal, and that the Superior Court rightly directed a verdict for the tenant.

Exceptions overruled.


 See St. 1889, c. 84.